Memorándum by the Court. Appeal from a decision of the Unemployment Insurance Appeal Board that claimant by altering a date in his insurance booklet willfully made a false statement to obtain benefits by reason of which the penalty of a forfeiture of 20 effective days in reduction of future benefit rights was imposed. (Labor Law, § 594.) The circumstantial evidence clearly supported the factual finding which the board made and its determination thereof was well within its province, as was its finding that claimant’s denial of the alteration was not credible; and we are without authority to disturb these findings or the conclusion predicated upon them. Decision affirmed, without costs. Gibson P. J., Herlihy, Reynolds and Aulisi, JJ., concur; Taylor, J., not voting.